Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 01/19/2021 in reply to the Office action of 09/16/2020 has been entered. Claims 1 and 17 are amended. New claims 75-83 are added. Therefore, claims 1, 17 and 75-83 are pending.

Claims 1, 17 and 75-83, are pending and examined. 

Withdrawn Rejections/objections
The 112(a) rejection regarding deposit has been withdrawn in view of Applicant’s deposit statement filed in the response filed 01/19/2021. The 112(d) rejection to the claims is withdrawn in view of Applicant’s amendments to the claims. The 102 rejection is withdrawn in view of Applicant’s amendment to the claims and in favor of the 103 rejection. 
All previous rejections and objections not set forth below have been withdrawn in view of Applicant’s amendment to the claims and/or upon further consideration.

Claim Rejections - 35 USC § 112
Claims 11, 17 and 75-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant asserts that the amendment to claims obviates the rejection. This is not found persuasive because amended claims 1 and 17 and new claims 75-83 do not comply the written description requirement. The claims are drawn to a composite orange tree having citrus-greening resistant rootstock derived from a rootstock derived from a seed of a feral or wild cultivar having the resistance and said seed is deposited; a method of growing a citrus fruit in a citrus-greening environment comprising grafting a fruiting cultivar to a citrus-greening resistant rootstock to produce a composite citrus tree, wherein the citrus-greening resistant rootstock is derived from a seed of a feral or wild cultivar having the resistance and said seed is deposited; wherein the fruiting scion is Washington Navel, Valencia, Travita, Hamlin, Shamouti, Parson Brown, Pineaple, Queen, Sunstar, Gardner, Mild-Sweet, Blood oranges, Lui Gim Gong, Rhoda Island Valencia, and Homosassa; the citrus-greening is caused by Candidatus Liberibacter;said method wherein the citrus fruit is grown on a reduced quantity of pesticides as compared to commercial tree without a rootstock derived from the deposited seed; wherein the citrus tree is not contacted to a pesticide to prevent the 
	The specification describes the effects of the bacterium Candidatus Liberibacter on a population of orange trees grown from cultivar scions grafted onto citrus-greening resistant rootstocks to provide a composite orange tree. The specification provides citrus rootstock derived from of a wild cultivar exhibiting citrus greening resistance, wherein the seed is deposited under ATCC accession no. PTA-12430. The specification, however, does not describe the gene or the genetic material responsible for the citrus greening resistance and the deposit of the seed alone is insufficient to adequately describe the composite or plant produced from the rootstock exhibiting the resistance. The specification also does not describe any other characteristics to distinguish the claimed composite orange tree. Furthermore, the claims are not limited to rootstock produced from the deposited seed but encompass rootstocks derived from a rootstock derived from the deposited seed. It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added). However, in the instant application, there is insufficient evidence of such an established structure-function correlation.
	“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent  Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
	The specification does not disclose morphological and physiological characteristics other than resistance to greening for the claimed citrus plant/composite. No specific genotype is described for the claimed citrus plant/composite. While some of the claims recite deposit information, the deposit is not a substitute of the written description.  
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 103
Claims 1, 17 and 75-84 are rejected under 35 U.S.C. 103 as being unpatentable over Stover et al (HortScience (2016)51(2):127-132) and Albrecht et al (Scientia Horticulturae (2012)138: 210-220) in view of Grosser et al (US 20150237782 P1). This rejection is modified according to the claim amendments and new claims submitted in the response of 01/19/2021. Applicant’s arguments have been fully considered but are not deemed persuasive. 
Candidatus Liberibacter; said method wherein the citrus fruit is grown on a reduced quantity of pesticides as compared to commercial tree without a rootstock derived from the deposited seed; wherein the citrus tree is not contacted to a pesticide to prevent the greening, and produces a commercially viable oranges for at least one year following exposure to citrus-greening.  
Stover et al teach a composite orange tree/fruit comprising rootstock/scion combination that is grown with reduced quantity or not contact with pesticides, and methods of producing HBL tolerant composite orange tree/fruit. Table 2 shows fruit/tree comprising scion/rootstock identified as Fallglo/kinkoji-no imid, temple/Cleopatra-no-imid having zero mortality to HLB disease (resistant to HLB) and has great cropping and fruiting. The scions include Hamlin sweet orange. Other scions listed in the claims are all sweet orange and are known to be HLB susceptible. Stover cites Albrecht et al (2012) on page 131.
Candidatus Liberibacter asiaticus. The rootstock cultivars include US-897, US-852, US-812, US-802 and are HLB tolerant (see Table 1). Albrecht et al also teach a method of producing composite or orange tree by grafting HLB resistant rootstocks with sweet orange scions. Albrecht et al state that HLB caused by Las resulted substantial economic losses to citrus production and that developing HLB resistant rootstocks for grafting is an important component of commercial citrus production (Tables 2 and 3).   
Stover et al and Albrecht et al do not explicitly teach greening resistant rootstocks.
Grosser et al teach a method of producing citrus rootstock designated as Orange #3 (‘UFR-1’) having greening resistance, wherein the rootstock is derived from orange tree cultivar having greening resistance. Grosser teaches young orange trees produced by grafting said greening resistant rootstock to scion trees, said trees have shown good productivity and good fruit quality (table 1). Figs. 1 and 5 shows mature fruits. The mature fruit of the orange tree will inherently comprise commercially viable fruits (see the whole document). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of producing greening resistant citrus plant by grafting HLB tolerant rootstocks to a fruiting cultivar scion as taught by each of Stover et al and Albrecht et al, and to modify that method by incorporating the greening resistant rootstock taught by Grosser et al, to produce greening resistant composite plant/fruit as taught by Grosser et al. One would have 
In re O' Farrell (CAFC) 7 USPQ2d 1673 (1988) on page 1681 which states that obviousness does not require absolute predictability of success, and that only a reasonable expectation of success is required. According to the MPEP, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, one of ordinary skill in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above.


No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662